JOHN J. KEHOE, Circuit Judge.
This cause came on for hearing upon plaintiff’s complaint praying for a mandatory injunction requiring the defendant telephone company to accept for publication in the yellow pages appendix to its forthcoming (September 1965) Greater Miami telephone directory certain fictitious names which the corporate plaintiff has registered, purportedly pursuant to the provisions of section 865.09, F. S.
Upon consideration it is the court’s ruling that because corporations are expressly excepted under the provisions of section 865.09, F. S., the corporate plaintiff has no standing to utilize said section as a vehicle for the enforcement of any rights purportedly stemming therefrom.
*176Accordingly, it is ordered, adjudged and decreed that the complaint be and it is hereby dismissed with prejudice as to the prayers relating to publication of listings under the names “Aaba Telephone Answering Service”, “Courtesy Telephone Answering Service” and “As Low as $4 Per Month — Free Trial”; but without prejudice to the right of the plaintiff to be listed in said yellow pages appendix, in accordance with the defendant’s administrative practices and managerial policies in the same manner that plaintiff, as a telephone subscriber, is listed in the white pages directory.